Citation Nr: 1601721	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for lumbar spine multilevel degenerative disease in excess of 20 percent prior to July 21, 2015, and in excess of 40 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 21, 2015.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from July 1956 to April 1961 and from April 1962 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) from June 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In his April 2010 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board; however, as he withdrew his request in an August 2014 statement, it is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In March 2015 remand, the Board remanded the issues of an increased rating for a lumbar spine disability and entitlement to TDIU for additional development.  In an October 2015 decision, the Appeals Management Center (AMC) granted entitlement to a TDIU effective July 21, 2015.  The AMC also granted an increased rating from 20 to 40 percent for lumbar spine multilevel degenerative disease effective July 21, 2015, and increased disability ratings for the Veteran's sciatica of the lower extremities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 21, 2015, multilevel degenerative disease of the lumbar spine is manifested, at worst, by forward flexion to 45 degrees, without any findings of ankylosis of the entire thoracolumbar spine.

2.  From July 21, 2015, multilevel degenerative disease of the lumbar spine is manifested, at worst, by forward flexion to 30 degrees, without any findings of ankylosis of the entire thoracolumbar spine.

3.  Prior to July 21, 2015, the Veteran was not precluded from participating in substantially gainful employment as a consequence of service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2015, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  From July 21, 2015, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria are not met to establish a TDIU prior to July 21, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in an August 2012 letter prior to the initial adjudication of the TDIU claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claims for higher initial ratings, the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disability in question.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement has been filed contesting a 'downstream' issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the notice of disagreement, the Veteran took issue with the initial disability ratings assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran statements of the case that contained, in pertinent part, the criteria for establishing his entitlement to higher ratings for the disability and a discussion of the reasons and bases for not assigning higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and post-service private and VA medical records are in the file.  The AOJ attempted to obtain outstanding records related to a Social Security Administration (SSA) disability claim; however, those records were noted as unavailable in a July 2015 response from SSA.  The Veteran was notified of this development in a July 2015 letter. 

Additionally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations in July 2008, and September 2009, May 2012, and July 2015 for his disability claims.  The examination reports reflect that the examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds the examination reports to be thorough and complete.  Therefore, the Board finds the examination report and opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the claims were most recently remanded to the AOJ in March 2015 for additional evidentiary development including obtaining a new medical examination.  The Veteran underwent an additional examination dated in July 2015, and the AOJ readjudicated the claim in an October 2015 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

	A.  Rules and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

	B.  Factual Background

Service connection was granted for lumbar spine multilevel degenerative disease due to a motor vehicle accident in service.  

In a December 1998 VA progress note, the Veteran reported that he was hit by a car in 1958 and that he had had chronic problems with back pain since that time.  He wore a corset part of the time and also used a lumbar support if he was doing any lifting.  Upon physical examination, the examiner noted non-tender costophrenic angle, pain with palpation at the lumbosacral spine, tight paraspinous muscles, flexion to mid-thigh, and mild right sciatica.  The diagnosis was low back pain. 

A July 1999 radiology report noted minor spurring of the dorsal spine. 

In a September 1999 VA progress note, the Veteran reported his back pain continued to be the same.  He wore a brace on occasion, but most of the time just dealt with discomfort.  The diagnosis was low back pain. 

During an April 2000 VA follow-up note, the Veteran reported he stepped out of a van and slipped, and landed on a metal van step on his tailbone.  He reported this had aggravated a back injury he received in 1954 in service.  

In an April 2002 VA progress note, the Veteran continued to complain of low back pain.  The examiner indicated non-tender spine and tight paraspinous muscles from mid thoracic spine down.  The diagnosis was low back pain. 

During a May 2004 VA Agent Orange Registry examination, the spine showed no evidence of kyphosis, scoliosis or lordosis.  There was full range of motion and no tenderness.  

In a June 2006 VA progress note, the Veteran complained of acute exacerbation of chronic low back pain.  

In a June 2006 private treatment record, the examiner referred to an x-ray report which showed multilevel degenerative joint disease and mild scoliosis.  The back pain was non-radiating, and there were no sciatic symptoms.  He used a brace and medication for pain.  The diagnosis was chronic low back pain. 

During a July 2008 VA examination, the Veteran complained of urinary frequency, nocturia, numbness, and paresthesias.  The examiner noted urinary frequency and nocturia was related to benign prostatic hyperplasia (BPH).  The Veteran also complained of fatigue, decreased motion, stiffness, and pain with prolonged siting lifting over 40 pounds, and lying on his back and sides.  He reported the pain as stabbing, severe and constant, radiating into his thigh and the knee.  The Veteran reported flare-ups once a year lasting three to seven days.  He stated he went to work as a driver regardless of pain, and this did not aggravate his pain a lot.  He was able to walk more than a quarter mile but less than one mile.  Whenever he climbed stairs he reported he noticed aggravation of pain right away.  Upon physical examination, the examiner found evidence of pain with motion, tenderness, and weakness, but no objective evidence of spasm, atrophy, or guarding.  Range of motion testing showed flexion to 55 degrees with pain from 35 to 45 degrees, extension to 5 degrees with pain throughout, right and left lateral flexion to 10 degrees with pain from 5 degrees to 10 degrees, right and left lateral rotation to 20 degrees with pain from 15 to 20 degrees.  There was no evidence of additional loss of motion on repetitive use.  The Veteran reported he worked fulltime as a van driver for the last 5 to 10 years.  The examiner noted no significant effects on usual occupation.  

The Veteran submitted a December 2008 VA progress note which indicated that he continued to have low back pain.  The physician indicated that in November 2008,
Dr. M. wrote the following note: "[The Veteran] has a long history of low back pain which is increasing in severity.  I have advised him to attempt to find alternative employment which does not involve prolonged driving."

During a September 2009 VA examination, the Veteran complained of back pain which was not relieved with medication.  He reported constant aching and moderate to severe pain at the center of the lumbar region.  He also complained of weakness, stiffness, locking, fatigue, lack of endurance, numbness, clicking, crepitus or popping, decreased range of motion, and functional limitations with standing more than 15 to 30 minutes.  He complained of flare-ups as often as three to ten times per year which were severe and lasted about one to two days.  He asserted pain was worse with jogging, jumping, bending at knees, sitting, and standing, and better with rest.  Assistive devices included a back brace.  He reported he last worked in May 2009 as a van driver, but he could no longer drive long distances so he had to quit his job.  He asserted he could not perform duties with a sitting job.  Upon physical examination, the examiner noted no tenderness with deep palpation, and no tenderness to the paraspinous processes or guarding.  There was painful motion with evidence of weakness, decreased strength with range of motion, fear of pain/injury, and fatigue.  There was no spasm, lack of endurance, incoordination, obvious atrophy, or tone.  Lumbar flexion was noted to 60 degrees, extension to 25 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  All measurements were without limitations following repetitive use.  The diagnosis was multilevel advanced lumbar degenerative disc disease.  An x-ray report showed advanced degenerative disc disease and hypertrophic facet arthropathy at L4-L5 and at L5-Sl.

During a May 2012 VA examination, the examiner reported a diagnosis of lumbar spine multilevel degenerative disease.  He denied back surgeries or epidural injections.  He asserted his pain had worsened.  He had used medication, but it did not help him.  His main complaint was chronic pain in his lower back which he stated was worse at night and affected his sleep.  Lumbar flexion was noted to 45 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  Upon repetitive motion, forward flexion was limited to 40 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 25 degrees.  Additional functional loss was reported as less movement than normal and pain on movement.  Localized tenderness was noted mostly in midline along lumbar spine and just laterally to spine bilaterally.  There was no guarding or muscle spasm.  There was no evidence of intervertebral disc syndrome.  The Veteran indicated he used a brace and cane occasionally.  The examiner determined the Veteran's back disability had no effect on sedentary labor.  Per the Veteran, he stated his back affected almost everything he did.  He tried not to lift more than five pounds.  Bending over was affected, and walking was limited, but he could walk up to a block with periods of rest.  He asserted he could not stand more than 30 minutes if he did not have anything to lean on.  He did a lot of sitting.  He could mow his lawn sitting on his riding lawn mower.  He went to a couple of gun shows a year to show his antique guns.  

During a July 2015 VA examination, the examiner noted a diagnosis of degenerative arthritis of the spine.  The Veteran indicated his back pain had progressively worsened over the years.  He denied subsequent trauma or hospitalizations.  He reported that he continued to wear the corset at least five days a week but reported that the binding was uncomfortable so on the other two days he wore a different type of support brace.  He complained of severe flare-ups lasting more than an hour and occurring five times a week precipitated by rising after being in a reclining position, upon getting up from a chair after sitting 20-30 minutes, walking 100 yards, and lifting over five to ten pounds.  Flare-ups were alleviated by extra strength acetaminophen tablets at night with sleep aid and additional acetaminophen in the morning.  He reported sitting was limited to 20-30 minutes, walking was limited to 100 yards, lifting was limited to 5 to 10 pounds, and standing was limited to 15 minutes.  He limited driving to less than 35 miles.  He stated he was not able to bend or squat and dressing was difficult.  He reported that he must move slowly and deliberately.  

Upon physical examination, lumbar flexion was noted to 30 degrees, extension to 5 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and left lateral rotation to 15 degrees, and right lateral rotation to 10 degrees; all with exhibited pain.  Pain was noted on examination on rest or non-movement.  Localized pain was noted on palpation of L3-L-4-L5.  After repetitive motion, lumbar flexion was noted to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, and left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  The examiner indicated the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated he could not opine as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flare-up without to resorting to speculation due to the fact that any limitation of range of motion of the joint would likely vary somewhat from day to day depending upon, but not limited to, the types of activities performed by the joint and/or the repetitions the joint is put through, whether the Veteran took or did not take medication for the condition, and even perhaps atmospheric pressure (weather) influences, among others.  No one could respond accurately without resorting to speculation given current medical science or the known facts.  There was no scientific research available to provide a basis for calculating additional range of motion during use.  There was no evidence of muscle spasm or guarding; however, tenderness to palpation was reported in the lumbar spine without abnormal spinal contour.  The Veteran had an antalgic gait reportedly due to back pain and tenderness.  The Veteran's back disability caused disturbance of locomotion, interference with sitting, and interference with standing.  There was no ankylosis of the spine.  The examiner opined that the lumbar spine condition would affect or impose work restrictions in fields of labor requiring prolonged sedentary work, light, moderate and heavy manual labor and would restrict the Veteran's ability to lift, pull or carry light and heavy loads for short and prolonged periods of time.   

	C.  Analysis

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id.  Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that there has been no diagnosis of IVDS during the claims period.  The May 2012 and the July 2015 VA examiners specifically stated that there were no findings of IVDS; therefore, a rating under the criteria for IVDS is not warranted.  As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher ratings based on his orthopedic manifestations.  

In a July 2013 decision, the RO granted service connection for right and left lower extremity sciatica with an initial evaluation of 10 percent.  In an October 2015 decision, the RO granted an increased an increased 40 percent disability rating for right lower extremity sciatica, and an increased 20 percent disability rating for the Veteran's left lower extremity sciatica.  The Veteran has not expressed disagreement with these determinations and there is no indication in the record that there is any other neurological symptomatology associated with the Veteran's service-connected low back disability, therefore, no further consideration will be afforded this matter. 

Turning to the orthopedic manifestations, the limited thoracolumbar forward flexion shown by the Veteran at his VA examinations do not warrant a higher disability rating of 20 percent prior to July 21, 2015, and in excess of 40 percent thereafter.

For the period prior to prior to July 21, 2015, the Board notes that in order for the Veteran to be awarded a disability rating higher than 20 percent under the general spine formula, the evidence must show for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As discussed in detail above, the evidence fails to demonstrate limitation of motion or ankylosis of the entire thoracolumbar spine to obtain a higher evaluation prior to the July 21, 2015 VA examination.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  In fact forward flexion was limited to, at worst, 40 degrees as shown during the May 2012 VA examination.

Furthermore, during this time, the evidence simply does not show favorable ankylosis of the lumbar spine to warrant a 40 percent disability rating or unfavorable ankylosis to warrant a 50 percent disability rating.  The aforementioned ranges of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time or limitation of motion to 30 degrees or less, the Board finds that a disability rating in excess of 20 percent is not warranted for his orthopedic findings prior to July 21, 2015.

For the period prior from July 21, 2015, the Board notes that in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show unfavorable ankylosis of the thoracolumbar spine to warrant a 50 percent disability rating.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis to obtain a higher evaluation from July 21, 2015.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  

As the Veteran has not been noted to have unfavorable ankylosis of the spine at any time, the Board finds that a disability rating in excess of 40 percent is not warranted for his orthopedic findings from July 21, 2015.

Further, there is no evidence to support a higher compensable disability rating for the lumbar spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited motion, even when accounting for the factors resulting in any additional functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although additional limitation of motion was noted on VA examination in May 2012 and July 2015, there was no evidence of functional loss that equates to the loss of motion necessary for an increased 40 percent rating (forward flexion limited to 30 degrees or less) prior to July 21, 2015 or an increased 50 percent (unfavorable ankylosis) thereafter, an increased rating under DeLuca is not warranted.

In sum, disability evaluations in excess of 20 percent rating for a lumbar spine disorder prior to July 21, 2015, and in excess of 40 percent thereafter are not warranted at any time during the appeal period.  Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no additional staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbar spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the record does not reflect such a scenario.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has complaints of limitation of motion and pain which are considered by the rating criteria and the DeLuca factors.  Furthermore the record does not demonstrate hospitalization as a result of his back disability.  The record does not demonstrate any reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

III.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16.

If the claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is '[in]capable of performing the physical and mental acts required by employment,' and is not based solely on whether the veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. 4.1, 4.15.  Other factors that receive consideration in determining whether a veteran is unemployable include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16(b).  See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

By comparison, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, 'marginal employment' shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that 'at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.'  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); see also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests 'a living wage').

In this particular case at hand, the Veteran is trying to establish entitlement to a TDIU prior to the currently assigned effective date of July 21, 2015.

Upon his May 2009 VA Form 21-8940 (Formal Application for TDIU) the Veteran indicated having last worked in May 2009 as a van driver.  He listed having completed three years of collegiate level education.  

Based on a thorough review of the foregoing, the Board concludes that the criteria for assignment of a TDIU have not been met prior to July 21, 2015.  As a preliminary concern, during this time, the Veteran did not meet the schedular requirements for a TDIU.  Prior to April 14, 2010, the Veteran had been awarded service connection for lumbar spine multilevel degenerative disease then rated at 20 percent; hypertension rated at 10 percent; tinnitus, rated at 10 percent; and hemorrhoids and multiple lipomas rated as noncompensable.  The combined rating was 30 percent.  From April 14, 2010 to July 21, 2015, the Veteran had been awarded service connection for lumbar spine multilevel degenerative disease then rated at 20 percent; right lower extremity sciatica, then rated at 10 percent; left lower extremity sciatica, then rated 10 percent; hypertension rated at 10 percent; tinnitus, rated at 10 percent; and hemorrhoids and multiple lipomas rated as noncompensable.  The combined rating was 50 percent. 

However, by virtue of these assigned disability percentages, the Veteran did not have one disability rated at 60 percent (considering also that the disabilities comprising his combined 60 percent rating were, with limited exception, of differing etiologies), or a single disability rated at 40 percent with combined disability at 70 percent at any time prior to July 21, 2015.  Therefore, the initial schedular criteria were not met under 38 C.F.R. § 4.16(a).  This notwithstanding, the Board may still consider potential entitlement on an extraschedular basis under 38 C.F.R. § 4.16(b).  The dispositive question becomes one of whether the Veteran was rendered incapable of securing and maintaining substantially gainful employment as the consequence of service-connected disability prior to July 21, 2015.

Here, the Board has considered whether extraschedular evaluation is warranted, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected back disability.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities prior to July 21, 2015.

In this case, the Board ultimately places more weight on the May 2012 VA examination opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.  

The Board recognizes the opinion of the private examiner, as reported in a December 2012 VA progress note, that due to his back disability that he was unable to work as a van driver.  However, the examiner did not indicate the Veteran was unemployable from any gainful employment.  Therefore, this opinion does not contradict the May 2012 VA examiner's opinion that the Veteran is capable of sedentary employment.  

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities and to what degree those limitations are attributable to his documented nonservice-connected medical conditions also impact his ability to work.  

In short, upon review of all relevant evidence of record, the Board finds the May 2012 VA examination report to be the most probative medical evidence of record on the matter.  

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment prior to July 21, 2015.  Based on the evidence in the claims file, the Board finds that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 50 percent rating which was assigned prior to July 21, 2015.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial disability rating for lumbar spine multilevel degenerative disease in excess of 20 percent prior to July 21, 2015, and in excess of 40 percent thereafter, is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to July 21, 2015 is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


